IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                             Assigned on Briefs April 1, 2014

               SEDRICK WILLIAMS v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for Lauderdale County
                         No. 6693   Joe H. Walker, III, Judge




             No. W2013-02401-CCA-R3-HC - Filed April 9, 2014



The Petitioner, Sedrick Williams, appeals the Lauderdale County Circuit Court’s dismissal
of his petition for habeas corpus relief from his conviction of first degree premeditated
murder and resulting life sentence. On appeal, the Petitioner contends that his judgment of
conviction is facially void because it fails to reflect that he is to serve 100% of the sentence.
Following our review, we affirm the judgment of the habeas corpus court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

N ORMA M CG EE O GLE, J., delivered the opinion of the court, in which JERRY L. S MITH and
D. K ELLY T HOMAS, J R., JJ., joined.

Sedrick Williams, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; Lacy Wilbur, Assistant Attorney
General; and D. Michael Dunavant, District Attorney General, for the appellee, State of
Tennessee.

                                          OPINION

                                   I. Factual Background

        On April 24, 2002, a Knox County Criminal Court Jury convicted the Petitioner of
first degree premeditated murder and attempted first premeditated degree murder, a Class A
felony, and the trial court sentenced him to concurrent sentences of life and twenty-five
years, respectively. This court affirmed the Petitioner’s convictions. See State v. Sedrick
Williams, No. E2003-00659-CCA-R3-CD, 2004 Tenn. Crim. App. LEXIS 191 (Knoxville,
Mar. 1, 2004), perm. to appeal denied, (Tenn. 2004). On August 15, 2013, the Petitioner
filed a pro se petition for writ of habeas corpus in the Lauderdale County Circuit Court,
alleging that his judgment of conviction for first degree murder was facially void because it
did not reflect that he had been sentenced as a “100% violent offender,” and, therefore, that
his sentence was illegal. On August, 23, 2013, the habeas corpus court summarily dismissed
the petition.

                                        II. Analysis

        The Petitioner maintains that he is entitled to habeas corpus relief because his
judgment of conviction does not show that he is to serve 100% of his sentence. Generally,
the determination of whether to grant habeas corpus relief is a question of law. Summers v.
State, 212 S.W.3d 251, 255 (Tenn. 2007). As such, we will review the trial court’s findings
de novo without a presumption of correctness. Id. Moreover, it is the petitioner’s burden to
demonstrate, by a preponderance of the evidence, “that the sentence is void or that the
confinement is illegal.” Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000). Article I, section
15 of the Tennessee Constitution guarantees an accused the right to seek habeas corpus relief.
See Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). However, “[s]uch relief is available
only when it appears from the face of the judgment or the record of the proceedings that a
trial court was without jurisdiction to sentence a defendant or that a defendant’s sentence of
imprisonment or other restraint has expired.” Wyatt, 24 S.W.3d at 322; see also Tenn. Code
Ann. § 29-21-101. In other words, habeas corpus relief may be sought only when the
judgment is void, not merely voidable. Taylor, 995 S.W.2d at 83. “A void judgment ‘is one
in which the judgment is facially invalid because the court lacked jurisdiction or authority
to render the judgment or because the defendant’s sentence has expired.’ We have
recognized that a sentence imposed in direct contravention of a statute, for example, is void
and illegal.” Stephenson v. Carlton, 28 S.W.3d 910, 911 (Tenn. 2000) (quoting Taylor, 995
S.W.2d at 83).

       Initially, we note that the State claims we should dismiss this appeal because the
Petitioner’s notice of appeal was untimely. Rule 4(a) of the Tennessee Rules of Appellate
Procedure instructs that “the notice of appeal required by Rule 3 shall be filed with and
received by the clerk of the trial court within 30 days after the date of entry of the judgment
appealed from[.]” The habeas corpus court filed its order summarily dismissing the petition
on August 23, 2013, but the Petitioner did not mail and file his notice of appeal until October
2013. Therefore, the notice of appeal was untimely. Regardless, Rule 4 states that “in all
criminal cases the ‘notice of appeal’ document is not jurisdictional and the filing of such
document may be waived in the interest of justice.” Tenn. R. App. P. 4(a). The Petitioner
has requested that we waive the timely filing requirement, and we have chosen to do so to

                                              -2-
address his concerns.

       The Petitioner’s judgment form for first degree murder shows that he was convicted
of the offense and sentenced to life imprisonment. In the area of the judgment form
pertaining to release eligibility, the trial court did not check the box for “Violent 100%.” The
Petitioner argues that the trial court’s failure to check the box renders the judgment void. We
disagree with the Petitioner.

        The Petitioner committed the offenses on October 10, 1997. Tennessee Code
Annotated section 40-35-501(i)(1) provides that “[t]here shall be no release eligibility for a
person committing an offense, on or after July 1, 1995, that is enumerated in subdivision
(i)(2).” One of the offenses enumerated in subdivision (i)(2) is first degree murder. Tenn.
Code Ann. § 40-35-501(i)(2)(A). The release eligibility section of the Petitioner’s judgment
form lists the numerous relief eligibilities and their percentages pursuant to the Sentence
Reform Act of 1989, including “Violent 100%.” The section also provides for “1st Degree
murder,” for which no specific percentage is mentioned. We note that the section for release
eligibility under the 1989 Act provides for “Release Eligibility (Check one) (Other than 1st
degree murder).” The trial court did not check the box for “Violent 100%” under that
section. Instead, the trial court checked the release eligibility box for “1st Degree Murder.”
Nothing on the Petitioner’s judgment form is in direct contravention of the relevant statutes.
Therefore, the sentence of life imprisonment was not imposed in contravention of statutory
law and is not void, and the Petitioner is not entitled to habeas corpus relief.

                                       III. Conclusion

       Based upon the record and the parties’ briefs, we affirm the habeas corpus court’s
denial of the petition.


                                                    _________________________________
                                                    NORMA McGEE OGLE, JUDGE




                                              -3-